Citation Nr: 1817468	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971 with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. A Notice of Disagreement (NOD) was filed in April 2012. A Statement of the Case (SOC) was issued in January 2014. A substantive appeal (VA Form-9) was filed in March 2014. A Supplemental Statement of the Case (SSOC) was issued in September 2014.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The evidence of record establishes that the Veteran was diagnosed with an acquired psychiatric disorder, variously diagnosed to include posttraumatic stress disorder (PTSD) and bipolar disorder, that is a result of his service. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and bipolar disorder, have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claims, which are not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the instant appeal, the Veteran believes that he is entitled to service connection for an acquired psychiatric disorder, variously diagnosed, as a result of his service in the Republic of Vietnam. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of acquired psychiatric disorders, variously diagnosed as bipolar disorder and PTSD.  Service treatment records (STRs) revealed no psychiatric abnormalities that were attributed to an acquired psychiatric disorder.

Upon review, the Veteran's military personnel records indicate that the Veteran served in the Republic of Vietnam from October 1968 to October 1969 and participated in counterinsurgency military operations.  In many statements and during the January 2014 decision review officer (DRO) hearing and the January 2017 videoconference hearing, the Veteran consistently reported that he routinely endured rocket attacks while serving in Vietnam.  According to the Veteran, he was supposed to be working with his partner when his partner was reportedly killed, prompting the Veteran to experience what he described as "survivor's guilt."  Resolving all reasonable doubt in the Veteran's favor, the Board observes that the Veteran's reported in-service stressor appears consistent with the circumstances and conditions of such service, and is sufficient to establish in-service element, i.e., the incurrence of a stressful event in service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.102.

In light of the foregoing, the remaining inquiry is whether the evidence demonstrates the incurrence of an acquired psychiatric disorder, variously diagnosed, in service or as a result of service.  Upon review of the evidence, the Board concludes that the evidence of record supports a finding that the Veteran's acquired psychiatric disorder, variously diagnosed, is related to his military service.

On VA outpatient treatment in October 2003, the Veteran was diagnosed with bipolar disorder, severe. The examiner discussed the Veteran's past three hospitalizations and suicide attempts. It was noted that the Veteran was previously diagnosed with bipolar disorder 13 years prior, in 1990. Subsequent clinical records dated from October 2003 through the present indicate that the Veteran has received treatment for his bipolar disorder. 

An October 2011 VA examination confirmed the Veteran's bipolar disorder diagnosis. The Veteran was not diagnosed with PTSD at that time. A November 2013 VA mental health outpatient treatment note indicated that the Veteran was diagnosed with PTSD, stable, per Psychiatry. In a January 2014 VA psychiatry progress note, the Veteran's bipolar disorder and PTSD diagnoses were confirmed.  

The Veteran was afforded a VA examination in July 2014. The Veteran was diagnosed with bipolar II disorder, moderate, depressed. The examiner noted that that Veteran's symptoms did not meet the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) diagnostic criteria for PTSD. The Veteran reported significant family history of mental illness. The Veteran reported a change in his emotional functioning after he returned from Vietnam. According to the Veteran, he did not have mental health issues before service. The VA psychologist rendered the clinical assessment that it is at least as likely as not that the Veteran's bipolar disorder first manifested in the years after his Vietnam service, with service functioning as a stressor propelling his genetically predisposed affective instability. As rationale, the psychologist explained that while there is no direct evidence of the Veteran's mental disorder during military service, based on self-report, it is at least as likely as not that the Veteran's mood instability, which likely stems from genetic/familiar factors, first emerged in the years following his Vietnam service, with the stress of service functioning to propel him into his first affective episode.

In a letter dated July 2017, Dr. J. W., a VA psychiatrist, confirmed the Veteran's bipolar II disorder and PTSD diagnoses. According to Dr. J. W., the Veteran experienced rocket attacks, gunfire, witnessed death, was supposed to be on duty when his fellow soldier was killed, and experiences "survivor's guilt." 

Upon review of the record evidence, the Board finds that a preponderance of the evidence indicates that service connection for an acquired psychiatric disorder, variously diagnosed, is warranted. In so finding, the Board observes the July 2014 medical opinion, in which the VA psychologist attributes the Veteran's bipolar disorder to the "stress of service" which "propel[ed] [the Veteran] into his first affective episode."  The VA psychologist reviewed the Veteran's claims file, including his medical history, conducted an in-person evaluation and provided a probative and persuasive explanation of her medical conclusion. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, have been met. 38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and bipolar disorder, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


